PER CURIAM.
This is an appeal from an interlocutory order of the District Court (211 Fed. 497) restraining the appellants from enforcing “an ordinance to regulate the terms and rates of furnishing water to private consumers in the city of Birmingham.”
The record contains an elaborate opinion of the District Judge, in which he reviews the decisions of the United States and state courts upon the questions involved. We regard the conclusion announced by him as correct, and are therefore of opinion that the order should be affirmed.
Ordered accordingly.